Citation Nr: 1507958	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a shoulder disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1977 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a Board hearing in January 2015 and provided notice of the scheduled hearing in December 2014.  The Veteran failed to appear at his scheduled hearing.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The regulatory procedures for obtaining outstanding service treatment records (STRs) have not been followed by the RO.  There are no clinical treatment records pertaining to the Veteran's period of active service.  The RO sought STRs from the National Personnel Records Center (NPRC).  See November 2009 Request for Information.  In December 2009, the NPRC provided dental records and the Veteran's entrance physical from his personnel file and stated that "[t]he Veteran is missing the health record portion of his STRs.  We have no information as to where the health record STRs are presently or even if they still exist."  Id.  The RO prepared a memorandum outlining their actions, namely a single request to NPRC which prompted the above response from NPRC.  See November 2011 Memorandum of Unavailability.  The RO sent a letter to the Veteran, which outlined the RO's steps and explained that the Veteran could submit STRs on his own.  

According to VA's Adjudication Procedures Manual, for veterans who separated from the United States Marine Corps prior to May 1, 1994, medical and personnel records are sent to the United States Marine Corps Headquarters in Quantico, VA.  Thereafter, a year after retirement or at the end of the military obligation, they are transferred to the NPRC.  M21-MR, III.iii.2.b.16.b.  The Manual also indicates that the records of Marines who have additional reserve obligations may go to either the reserve or guard unit, or to the Marine Corps Mobilization Command in Kansas City, Missouri.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101 -02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103(b)(3) (West 2002).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2014).

Here, given the equivocal response from the NPRC, the Board cannot be certain that the Veteran's service treatment records do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C. § 5103(b)(3); 38 C.F.R. § 3.159(c)(2).  Indeed, the NPRC made clear that it was unsure whether the Veteran's STRs exist.  Thus, an additional attempt to locate the Veteran's STRs should occur on remand.

Further, a Social Security Administration (SSA) Disability Determination and Transmittal makes clear that the Veteran is receiving SSA disability benefits based, inter alia, on a back disability.  However, it does not appear that the medical records relied upon by SSA in awarding the Veteran those benefits are associated with the Veteran's claims file.  Such records should be secured on remand.   See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Finally, upon remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from February 2012 to the present.

2. Request from Social Security Administration copies of all medical records underlying the award of disability benefits.  

3. Contact the United States Marine Corps Headquarters in Quantico, Virginia, the Marine Corps Mobilization Command in Kansas City, Missouri, and any other appropriate repository to request the Veteran's service treatment records.

All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's service treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e), of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims.

4. After undertaking any additional necessary development following completion of the above actions, readjudicate the claims.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and afford an appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans C
laims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




